.Y
    .


.




                      THE     AITORNEY               GENERAL
                                   OFTEXAS
                                AUSTIN.     T-s     78711



                                   February 26, 1976



             The Honorable M. L. Brockette          Opinion No. H-788
             Commissioner of Education
             Texas Education Agency                 Re: Authority of State
             201 East Eleventh Street               Board of Education to
             Austin, Texas   78701                  allocate additional
                                                    professional units to
                                                    school districts contain-
                                                    ing large numbers of
                                                    children of migrant
                                                    workers.
             Dear Commissioner Brockette:
                  you have requested our opinion regarding the authority
             of the State Board of Education to allocate additional
             professional units to school districts containing large
             numbers of children of migrant workers.
                  you state that, at its June, 1975, regular meeting, the
             State Board of Education adopted the following resolution:
                      In districts having enrollments which
                      include five percent (5%) or more
                      children of migratory agricultural
                      workers and fishermen the average daily
                      attendance utilized for Foundation
                      School Program purposes shall be the
                      average daily attendance earned during
                      any two six week reporting periods as
                      determined by the district concerned.
                      Such average daily attendance shall be
                      on a current basis.




                                          p. 3321
        I

    r


.




            The Honorable   M.   L. Brockette - page   2 (H-788)



            The resolution was based upon section 16.11(f) of the 1971
            Texas Education Code, which provided, in pertinent part:
                     . . .where there is an annual fluctua-
                     tion in attendance in the district, or
                     where for any reason there is a marked
                     increase or decrease in the attendance
                     of any school district, adjustments in
                     professional allotments shall be made by
                     the state commissioner of education
                     subject to applicable rules and regula-
                     tions of the State Board of Education.
            Section 16.11(f) was completely deleted from the revision of
            section 16 contained in House Bill 1126 (Acts 1975, 64th Leg.,
            ch. 334, at 0771, effective in pertinent part on September 1,
            1975. Section 16.102(a) now provides:
                      Regular education program personnel units
                      shall be allotted to each school district
                      on the basis of the district's current
                      average daily attendance during the 180-
                      day school term for the 1975-1976 school
                      year and on the basis of the district's
                      current average daily attendance for the
                      best 170 days of the lSO-day school term
                      for each school year thereafter.
                 In our opinion, after the enactment of House Bill 1126,
            neither section 16 nor any other provision of the Education
            Code supports the resolution made the basis of your inquiry.
            Section 16.102(a) clearly states the formula for the alloca-
            tion of personnel units, and no exception to that formula is
            provided. We have no authority to conclude that the deletion
            of former section 16.11(f) did not indicate the intention of
            the Legislature to repeal that statute. House Bill 1126
            stated that one of its purposes was the "amending [of]
            Chapter 16. . . Texas Education Code." Acts 1975, 64th Leg.,
            ch. 334, at 077. It is well established that the latest
            expression of legislative intent supersedes its predecessor.




                                           p. 3322
The Honorable M. L. Brockette - page 3 (H-788)


State v. Easley, 404 S.W.2d 296, 300 (Tex. Sup.1966);
Commercial Standard --
                    Fire and Marine Co v. Commissioner of
Insurance, 429 S.W.2d 930, 933 (Tex%c     App. -- Austir
1968, no writ). An amendment operates to repeal any provi-
sion of the original act or section that is omitted. State
v. Andrews, 20 Tex. 230 (Tex. Sup. 1857). While the repeal
z section 16.11(f) may have been inadvertent, we are
without power to ignore the clear and unambiguous language
of the statute. Thus, we conclude that the Legislature with-
drew the authority of the State Board of Education to allocate
additional professional units to school districts under cir-
cumstances such as you describe.
                      SUMMARY
          By repealing section 16.11(f) of the
          Education Code, the Legislature has
          withdrawn the authority of the State
          Board of Education to allocate additional
          professional units to school districts
          containing large numbers of children of
          migrant workers.
                                -Very truly yours,



                                Attorney General of Texas




jwb




                            p. 3323